DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 05/21/2021.
Claims 1, 5, 7-9, 15-17, 21, and 23 were amended.
Claims 4, 6, 12-14, 20, and 22 were cancelled.
Claim 9 is amended by the Examiner’s Amendment below.
Claim 13 is cancelled by the Examiner’s Amendment below.
Claims 1, 3, 5, 7-9, 11, 15-17, 19, 21, and 23-29 are currently pending and have been allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Dagim Tilahun on 06/02/2021.

The application has been amended as follows: 

9. (Currently Amended) A method performed by one or more processors, comprising: 
in response to a notification received that a user is at a checkout, retrieving, from a customer engagement platform, user characterization information; 
selecting one or more recommendation models to use for determining a recommendation to present to the user, based on the user characterization information, 
the selected one or more recommendation models including one or both of a random walk model or a clustering model; 
		the random walk model is selected when the user characterization information includes a combination of user profile information and peer-to-peer transactions information; and
the clustering model selected when the user characterization information includes user profile information; 
computing, using the selected one or more recommendation models, at least one recommendation score; 
analyzing the at least one recommendation score to determine the recommendation to present to the user; 
transmitting, over a communication network and to a computing device associated with the user, the determined recommendation that causes the determined recommendation to be presented the user through a display of the computing device; 
receiving, via the computing device and in response to the determined recommendation presented to the user, feedback from the user; and 
re-training the selected one or more recommendation models based on the received feedback in a recommendation model-training feedback loop including the selected one or more recommendation models and the received feedback.

13. (cancelled)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.G.W./            Examiner, Art Unit 3625   
                                                                                                                                                                                         
/RESHA DESAI/Primary Examiner, Art Unit 3625